Citation Nr: 0945018	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1964 to 
August 1966.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  

The Veteran initially testified at a Board hearing in April 
2004, before a judge who has since left the Board.  
Consistent with policy, the Veteran was offered the 
opportunity to testify at a second hearing before a current 
Veterans Law Judge, which the Veteran accepted, and he 
testified before the undersigned at a hearing in June 2008.

The Board, in a September 2008 decision, denied service 
connection for a right knee disability.  The Veteran appealed 
this decision to the Court of Appeals for Veterans Claims 
(Court), which remanded the claim to the Board for compliance 
with a joint motion for remand.  


FINDINGS OF FACT

1.  When examined in connection with his induction into 
service, the Veteran's lower extremities were normal on 
clinical evaluation.  

2.  The Veteran received treatment on a single occasion for 
right knee complaints in service.  

3.  When examined in connection with his discharge from 
service the Veteran's lower extremities were normal on 
clinical evaluation.  

4.  The Veteran did not receive any treatment for a right 
knee disability for many years after service.  

5.  A VA physician opined it is less likely than not the 
Veteran's current right knee disability was caused by his 
time in service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.  

The Veteran is currently diagnosed to have degenerative joint 
disease in his right knee, which he contends is the result of 
his time in service.  The Veteran has asserted two arguments 
in support of his position.  First, he denies having a knee 
injury prior to entering service and argues that a knee 
injury during basic training is responsible for his 
eventually developing degenerative joint disease in his right 
knee; alternatively, the Veteran has suggested that if it is 
shown that he had a right knee disability that pre-existed 
his time in service, that the knee injury in basic training 
aggravated the pre-existing knee disability.  

The facts of this case are as follows.  The Veteran entered 
active duty in 1964.  At his enlistment physical, the Veteran 
considered himself to be in poor to fair health, and on his 
report of medical history indicated 25 areas where he had or 
had in the past one of the identified symptoms.  Among these 
was a 'trick or locked knee.'  The examiner remarked, "right 
knee occasionally 'gives way'."  The formal Report of 
Medical Examination, however, reflects that the lower 
extremities were normal on clinical evaluation.  Several 
months into service, the Veteran sought treatment for his 
knee, and it was noted that he had pain in the lateral aspect 
of the joint space with no effusion or locking.  The Veteran 
again stated that his knee would give way at times.  He was 
diagnosed with a twisted knee and given an ace bandage.  No 
other knee related treatment is described in the service 
treatment records, and the Veteran testified that after 
recovering from his knee injury, he went over seas where he 
served the remainder of his enlistment without incident.  The 
Veteran stated that he did not have trouble with his right 
knee in the years immediately following separation, but 
rather he began having problems approximately 12 to 15 years 
after service.  In any event, at separation, just as he had 
at enlistment, the Veteran indicated he had, or had a history 
of a "trick or locked knee" on his report of medical 
history, however, the reviewing medical officer indicated 
that this (and the 12 other positive responses) was of "no 
medical significance."  In addition, the Veteran's lower 
extremities were found to be normal on clinical evaluation at 
his separation examination (which is consistent with the 
Veteran's testimony that his knees were not bothering him at 
separation). 

In the joint motion for remand it was argued that a Veteran's 
report of medical history alone is insufficient to conclude 
that a disorder existed prior to enlistment (citing Crowe v. 
Brown, 7 Vet. App. 238, 245); however, the joint motion for 
remand acknowledged that the medical officer at the time also 
noted the knee occasionally gave way; and directed that, 

. . . the Board should provide consideration as to 
the applicability of the presumption of soundness 
in Appellant's case, determining whether the claim 
could be based upon aggravation rather than 
incurrence, and readjudicate the case accordingly.  

The Veteran's statements alone cannot suffice to show the 
existence of a pre-existing injury.  38 C.F.R. § 3.304.  
Additionally, pertinent regulations instruct as follows:  

History of pre-service existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

38 C.F.R. § 3.304(1).  

In this case the Veteran reported pre-existing knee problems, 
indicating that he had a "trick" or locked knee on his 
medical history; and the medical officer in fact noted that 
the Veteran's right knee occasionally "gives way."  
However, it appears that the medical officer was merely 
restating the Veteran's report as evidenced by the fact that 
the medical officer used quotation marks around the phrase 
"gives way."  The medical officer did not elaborate on the 
basis for this notation; but, he did find the Veteran's lower 
extremities to be normal on clinical evaluation as part of 
the induction examination.   

A Veteran is considered competent to report symptoms he 
perceives with his various senses, but he is not considered 
competent to diagnose a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
the only evidence that the Veteran had a knee injury that 
pre-existed service is from his own statement, which is 
outweighed by the determination of a medical professional 
that the Veteran did not in fact have a knee disability at 
time of entry into service.

As such, the Board is of the opinion that the presumption of 
soundness should apply to the Veteran, as the evidence does 
not show that he had a pre-existing knee disability at time 
of entry into service.  

With this determination having been made, the issue then 
becomes whether the Veteran's current right knee disability 
was the result of his time in service.  The evidence 
indicates that it was not.

Service treatment records confirm that the Veteran injured 
his right knee while in basic training, (December 1964).  Per 
his testimony and the service treatment records, the injury 
was treated with an ace bandage and analgesic balm and the 
Veteran was eventually returned to duty.  At his hearing 
before the Board in 2008, the Veteran recalled in detail how 
he had been fortunate to have been held out of a long walk 
shortly after injuring his knee.  However, while the Board 
does not question the content of the Veteran's testimony, 
service connection may only be awarded for a chronic 
disability; and, therefore, the evidence must show more than 
just an injury during service.  Rather, evidence must be 
presented showing that a current disability resulted from 
such an injury.

In this case, the Veteran was treated for a knee injury while 
in service, but according to his own testimony, after his 
injury in basic training his right knee did not really bother 
him throughout his time in service.  As such, this is strong 
evidence there was no resulting chronic disability, a 
conclusion which is supported by the fact that the Veteran's 
lower extremities were found to be normal at his separation 
physical.  This conclusion is further supported by the 
Veteran's own testimony that his right knee really did not 
bother him for approximately 12-15 years after he was 
discharged from service.  

According to the Veteran, the records from this treatment 12 
- 15 years after service are not available; and the first 
post-service medical records describing treatment of the 
Veteran's right knee appeared in the early 1990s, where a 
record from July 1990 indicated that the Veteran had strained 
his right knee.  A record from March 1991 noted soreness in 
the Veteran's right knee, which was assessed to be 
tenosynovitis; and, in March 1992 (26 years post service) the 
veteran was diagnosed to have degenerative joint disease in 
his right knee.  An MRI in October 2001 showed osteoarthritic 
degenerative changes in the Veteran's right knee, as well as 
degenerative joint disease in the patello-femoral joint space 
in the right knee.

Regardless of the availability of these treatment records, 
there is no reason to doubt the Veteran's reports that he 
began seeking treatment for his knees between 12-15 years 
after service.  However, given these statements, the 
Veteran's testimony is insufficient to show continuity of 
symptomatology.

The Veteran has argued that arthritis takes a number of years 
to develop, and therefore the lack of any treatment for many 
years after service should not serve as a bar to service 
connection. The Board does not disagree.  However, the 
Veteran is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation, and his opinion is therefore 
insufficient to provide the requisite nexus between the 
degenerative joint disease in his right knee disability and 
his time in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Nevertheless, in an effort to assist the Veteran in 
substantiating his claim, a VA examination was provided in 
September 2005.  However, after diagnosing the Veteran with 
degenerative joint disease of the right knee; the examiner 
opined that it was less likely than not that the Veteran's 
right knee disability was caused by his time in service.  The 
examiner explained that there was no treatment of any knee 
problems in service aside from the knee sprain in service, 
and he noted that the Veteran held several jobs after service 
which were hard on his knees (such as working as a roofer).

Further undermining the Veteran's position (as a matter of 
logic)  is the fact that he has already had his left knee 
replaced on account of arthritis.  The Veteran has argued 
that his right knee injury in service caused the degenerative 
joint disease to develop later in his right knee.  However, 
since he did not injure his left knee in service, there are 
obviously other factors besides service events that have 
played a role in the Veteran's medical history.  

In any event, the evidence of record has failed to show that 
it is as likely as not that the degenerative joint disease in 
the Veteran's right knee is the result of his time in 
service; and the Veteran's claim is therefore denied.

While it was concluded that the Veteran was entitled to the 
presumption of soundness in this case, even if the Board had 
concluded that the Veteran had a pre-existing right knee 
disability, the evidence of record does not support a 
conclusion that such a knee disability was aggravated during 
the Veteran's time in service.  

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  However, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

In this case, the Veteran testified that he injured his right 
knee during basic training, which was treated with an ace 
bandage.  However, there was no additional treatment for the 
Veteran's knee while he was in service, and his lower 
extremities were found to be normal at his separation 
physical.  Additionally, the Veteran testified that following 
the injury he did not have any additional problems with his 
knees and was able to complete his tour of duty.  As such, 
there is no specific indication that there was an increase in 
the severity of any pre-existing right knee disability, since 
there was not even a showing at separation that the Veteran 
had a knee disability.

Additionally, the Veteran himself testified that he did not 
have any knee problems for more than a decade after he 
separated from service; which further supports the conclusion 
that the Veteran's right knee disability was not aggravated 
during his time in service.

The Board acknowledges that the Veteran is considered to be 
competent to report symptoms, such as pain, that he can 
perceive with his senses.  However, there is nothing in the 
Veteran's testimony to support a finding that his right knee 
was aggravated by his time in service.  His testimony 
supports the fact that he injured his knee in basic training, 
but this fact is not disputed.  The issue is whether that 
injury, or some other incident during service, aggravated a 
knee disability; however, neither service treatment records, 
nor the Veteran's testimony, show any aggravation.

The evidence demonstrates that the Veteran's knee was wrapped 
in an ace bandage, and the Veteran talked at length about how 
he was held out of a 10 mile walk shortly after injuring his 
knee that he could not have done.  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  In this case, the Veteran testified that 
after the injury healed, he completed his service without 
problems; and his lower extremities were found to be normal 
at separation.  

Lastly, while the Veteran was diagnosed with degenerative 
joint disease of the right knee at a VA examination in 
September 2005, the examiner, having noted that the Veteran 
had held a number of jobs after service that were hard on his 
knees, concluded that it was less likely than not that the 
degenerative joint disease in his right knee was a result of 
an aggravation of a right knee disability that pre-existed 
service.  The examiner based this conclusion on a review of 
the Veteran's entire claims file and an examination of the 
Veteran.  

As such, the medical and lay evidence does not show that a 
knee disability worsened in severity during the Veteran's 
time in service; and therefore, the Veteran's claim for 
service connection based on the aggravation of a pre-existing 
knee injury is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2004, which informed the Veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
the Veteran's service treatment records; and the Veteran 
testified that the records from private treatment he received 
a little more than a decade after service were unavailable.  
The Veteran was also provided with a VA examination (the 
report of which has been associated with the claims file).  
Additionally, the Veteran testified at two hearings before 
the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


